Case 1:19-cr-01614-JB Document 37 Filed 11/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,

VS. Case No: 19-CR-1614 JB
MATEO MAESTAS,
Defendant.
ORDER CONTINUING SENTENCING HEARING

THIS MATTER comes before the Court on the Defendant’s Motion to Continue the
Sentencing Hearing set for December 3, 2019 for forty-five (45) days, and to continue all
associated deadlines (Doc. 36), The Court, being fully advised of the circumstances, finds that the
patties require additional time for disclosure of the Pre-Sentence Report (PSR) and Counsel for
the Defendant requires an additional amount of time in order to review the PSR, evaluate the need
for objections, to file a sentencing memorandum and prepare for sentencing. The United States is
not opposed to this continuance. The Court further finds that granting a continuance to resolve
these issues outweighs the public and Defendant’s interest in a speedy trial pursuant to 18 U.S.C.
§3161,

After weighing the best interests of the public and the defendant with the ends of justice,
the Court finds that granting the continuance will strike the proper balance between the ends of
justice and the best interests of the public and the Defendant for the reasons stated in the motion
requesting this continuance filed November 6, 2019 (Doc. 36). Specifically, the need to disclose
and review the PSR, the need to file any objections to the PSR, if any, and the need to file
sentencing pleadings, outweighs the Defendant’s and the public’s interest in a speedy trial. See

18 U.S.C. §3161(h)(7).

 
Case 1:19-cr-01614-JB Document 37 Filed 11/12/19 Page 2 of 2

IT IS THEREFORE ORDERED that the Motion to Continue is granted.

1. The Sentencing Hearing is scheduled for O\ dsr / 7 aor$, at $30
U O

2. All associated deadlines are extended accordingly.
3. A forty-five (45) day continuance is sufficient without being greater than necessary
for the Defendant to complete the tasks set forth in his motion te continue. The time

between December 3, 2019 and is excluded for purposes of the

 

Speedy Trial Act, 18 U.S.C. § 3161 (hy(7)(A).

 

Submitted and approved by:

Lsf

Ahmad Assed, Esq.

Law Office Ahmad Assed & Associates
Attorney for Mateo Maestas

Approved 11/6/2019
Nicholas Marshall
Assistant United States Attorney

 
